Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-13 are pending in this application, which is a 371 of PCT/FR2019/051465.  Amended claims 1-7 are noted.
	The amendment dated 12/01/2022 has been entered and carefully considered.  The examiner appreciates the amendments to the abstract, title, and claims.  In view of said amendments, the objection to the abstract, title, and the previous 112 rejection have been withdrawn.
	Claims 8-13 are withdrawn from consideration as being directed to a nonelected invention.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.  The examiner suggests amending the specification as indicated.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1 line 5, from which claims 2-7 depend, the term “the container intended” lacks antecedent basis and/or is confusing as to what it is referring to.  It is the examiner’s position that the intended container is the container recited in line 2 and has treated it as such in this office action.  Appropriate amendments is requested.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Glukhoy et al. (2009/0280268) in view of Dubreuil (2013/0313480).
Glukhoy discloses a method for applying a thin coating from plasma onto an inner surface of hollow containers (title) in which barrier coatings are specifically formed on the inner walls of polymeric containers (0010).  In one embodiment, a plasma and an alternating voltage are utilized (0018).  However, the reference fails to teach a microwave and an alternating voltage.
Dubreuil teaches a process for depositing a coating (title) using a plasma generated by a microwave glow discharge and applying an alternating voltage to the electrodes (0047).  It would have been obvious to utilize a microwave discharge and an alternating voltage in Glukhoy with the expectation of success because Dubreuil teaches of using both to generate a plasma in a coating process.
Regarding claim 2, Dubreuil teaches simultaneous (0047).
Regarding claim 3, Glukhoy teaches 10-15 seconds (0018).
Regarding claim 4, Dubreuil teaches a voltage between 1 and 200 kV (0049).
Regarding claim 6, Glukhoy teaches a power of 30 to 50 W (0166).
Regarding claim 7, Glukhoy teaches 2-3 Torr (0139) which is 2.6-4 mbar.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Glukhoy et al. (2009/0280268) in view of Dubreuil (2013/0313480) and further in view of Fayet et al. (2018/0170019).  The combination of Glukhoy/Dubreuil fails to teach the appropriate precursor.
Fayet teaches a barrier film for a packaging container (title) formed in which a hydrocarbon gas such as acetylene is used as a precursor (0055).  It would have been obvious to utilize acetylene as a precursor in the combination with the expectation of success because Fayet teaches of using acetylene as a precursor in a plasma process.

Response to Arguments
Applicant's arguments filed on 12/01/2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of reference does not teach the elements of claim 1.  Specifically, the references do not teach transforming the precursor gas into a plasma state by a combination of excitations comprising a main excitation by means of electromagnetic waves comprising microwaves and a secondary excitation means of electrical discharge of alternating voltage having a frequency of between 1 kHz and 15 MHz (pp.9-12).
The examiner disagrees.  While it is noted that Glukoy teaches of forming a coating on a container having plastic walls from plasma using high power RF generators and alternating voltage for a bias current as specifically noted in paragraph 0018, the examiner agrees with the applicant that microwaves are not taught.  However, Dubreuil teaches of depositing a plasma coating on a substrate in which a radiofrequency or microwave glow discharge is used with an alternating voltage applied between a first and second electrode as taught in paragraph 0047.  The frequency can be between 1 and 100 kHz (0049), which overlaps the claimed range.  It is the examiner’s position that the skilled artisan after reading Dubreuil would understand that an RF or microwave plasma could be utilized to form a plasma coating.  Hence, the examiner contends that one skilled in the art would have found it obvious to utilize a microwave plasma in Glukoy after reading the teachings of Dubreuil.
Applicant’s arguments have been considered but are not deemed persuasive.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        12/14/2022